            Case 2:20-cv-00332-SMD Document 28 Filed 05/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

STEPHANIE CANTY,                                     )
                                                     )
          Plaintiff,                                 )
                                                     )
v.                                                   )            Case No. 2:20-cv-332-SMD
                                                     )
CITY OF MONTGOMERY, and                              )
ERNEST N. FINLEY, JR.,                               )
                                                     )
          Defendants.                                )

                                STANDARD BRIEFING ORDER

          For any future dispositive motion—e.g., motion to remand, motion to dismiss,

motion for summary judgment—it is ORDERED that a response shall be due later than

21 days from the date the motion is filed. A reply may be filed no later than 14 days after

the response is filed. After the reply deadline, the Court will take the motion under

advisement without providing further notice to the parties.

          For any future opposed non-dispositive motion,1 it is ORDERED that a response

shall be due no later than 14 days from the date the motion is filed. A reply may be filed

no later than 7 days after the response is filed. After the reply deadline, the Court will take

the motion under advisement without providing further notice to the parties.

          It is further ORDERED that any motion or brief exceeding 20 pages shall include a

table of contents, a table of authorities, and delineated sections. Absent a showing of good

cause, the deadlines and directives contained in this order shall govern all current and future


1
    Any such motion must make clear that the motion is opposed.
        Case 2:20-cv-00332-SMD Document 28 Filed 05/06/21 Page 2 of 2




parties in this action. Failure to abide by these requirements or any requirement found in

the Court’s uniform scheduling order shall be grounds for denial of any motion.

      DONE this 6th day of May, 2021.




                                         Stephen M. Doyle
                                         CHIEF U.S. MAGISTRATE JUDGE




                                            2
